ORDER

PER CURIAM.
Shaun Mooring (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying without an evidentia-ry hearing his Rule 24.035 motion for post-conviction relief. Movant claims the motion court clearly erred in denying his claim that plea counsel provided ineffective assistance by inducing him to plead guilty by assuring him that the court would sen*219tence him to no longer than five or six years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).